Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Applicant’s amendment filed on November 11, 2022 was received.  Claims 37, 39, 40, 46, 47, 50, 51, and 54 were amended.  Claims 55-59 were added.

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 11, 2022. 

Election/Restrictions
Newly submitted claims 55-59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The subject matter of aforementioned claims is “a method of depositing a coating of nanometer dimensions onto interior walls within a fluidic channel comprising: a) Providing a closed circuit fluidic channel, wherein fluid circulates through the fluidic channel within a loop”, which is a distinct species form the “a method of depositing a coating of nanometer dimensions onto interior walls within a fluidic channel comprising: a) Providing an open fluidic channel with an open end having a nozzle or dispensing device, wherein fluid flows from a source through the fluidic channel to the open end with the nozzle or dispensing device" as recited in the currently amended claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55-59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
The claim objection on claims 50-54 are withdrawn, because the claims have been amended. 
Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, on claims 50-54 are withdrawn, because the claims have been amended.  

Claim Rejections - 35 USC § 103
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US 2011/0070357 A1) in view of Hofer (US2003/0186914A1) on claims 37-45 are withdrawn, because the claims have been either amended or cancelled. Support of amend can be found in cancelled claims 38, 45 and 49.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US 2011/0070357 A1) in view of Hofer (US2003/0186914A1) as applied to claims 37-45, and further in view of Hanson (US2008/0131701 A1) on claims 46-54 are withdrawn, because the claims have been either amended or cancelled.  Support of amend can be found in cancelled claims 38, 45 and 49.

Claims 37 and 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US 2011/0070357 A1) in view of Hofer (US2003/0186914A1).
Regarding claim 37, Mitchell teaches a method of loading a therapeutic substance in nano-size with a solvent within a luminal space of a hollow wire, which reads on claim limitations of: a method of depositing a coating of nanometer dimensions onto interior walls with a fluid channel (abstract, [0018], [0063]), the recitation “a coating of nanometer dimensions” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), comprising: a) filling a hollow stent utilizing high-pressure gas, centrifugal force, or pump (reads on the claim limitation of: providing an open fluidic channel with an open end having a dispensing device, wherein fluid flows from a source through the fluidic channel to the open end with the dispersing device) ([0019], [0030], [0051], [0071], [0078]);  b) filling the luminal space of the stent with solution (reads on interior walls of the fluidic channel directly by pumping the solution through the luminal space of the stent for example (abstract, [0078], [0079]), c) extracting the solvent from the within the lumenal space (reads on removing the solution form the fluidic channel) (abstract, [0055]), and d) evaporating the solvent from the hollow tubular stent to form a coating adhered to the lumenal space (the interior walls of the fluidic channel) ([0102]).  Mitchell doesn’t explicitly teach wherein the solution comprising an organophosphorus acid and form a self-assembled monolayer of the organophosphorus acid chemically bonded via an ionic or covalent bond with reactive group on one of the interior walls of the fluidic chancel or the intermediate organometallic layer. However, an analogous art, Hofer et al. disclose a method for precipitating monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to produce chemically structured surfaces (chemically bonded) (abstract, [0006], [0016], [0111]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a coating of monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to the method of coating in Mitchell et al., because Hofer et al. disclose the use of the method of a coating of monolayers of organophosphoric acids to substrate surface to produce strongly hydrophobic surfaces which can be passivated ([0083], [0112], [0185]).
Regarding claim 39, Mitchell teaches filling a stent utilizing centrifugal force comprising array ([0071]).
Regarding claim 40, Mitchell teaches wherein the hollow stents is made from a metallic material ([0051]).
Regarding claim 41, Mitchell teaches wherein the hollow stents is made from a metallic material such as titanium ([0051]).
Regarding claims 42-44, Mitchell teaches wherein the hollow stents is made from a metallic material such as stainless steel ([0051]).

Claims 46-48, and 50-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US 2011/0070357 A1) in view of Hofer (US2003/0186914A1) as applied to claims 37 and 39-44, and further in view of Hanson (US2008/0131701 A1).
Regarding claim 46, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach further including the step of applying an intermediate organometallic coating to the interior of the fluidic channels wherein the organophosphorus acid is contacted with the intermediate organometallic layer. However, an analogous art, Hanson disclose applied an organometallic film to a substrate surface then depositing an organophosphorus acid film on the metallic film (Abstract, [0027], [0034], claims 11, and 21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 47, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organometallic layer is a polymeric metal oxide having unreacted alkoxide and/or hydroxyl groups. However, an analogous art, Hanson disclose the organometallic films comprising a polymeric transition metal oxide with alkoxide, hydroxyl groups ([0009]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 48, Mitchell teaches wherein the hollow wire can be formed from a polymeric material ([0051]).
Regarding claim 50, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organophosphorus acid is an organophosphonic acid. However, an analogous art, Hanson disclose wherein the organophosphorus acid is an organophosphonic acid ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 51, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organophosphorus acid is an organophosphonic acid or derivative thereof comprising a compound or a mixture of compounds of the structure: 
    PNG
    media_image1.png
    85
    184
    media_image1.png
    Greyscale
wherein x is 0 to 1, y is 1, z is 1 to 2 and x+y+z = 3; R and R" are each independently a hydrocarbon or substituted hydrocarbon radical having a total of 1 to 30 carbon atoms or an oligiomeric group, R' is H, a metal or lower alkyl. However, an analogous art, Hanson disclose wherein the organophosphorus acid is an organophosphonic acid Example of organophosphonic acids are compounds or mixture of compounds having the formula below as shown in [0029] ([0029], [0032]).

    PNG
    media_image2.png
    347
    441
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid with claimed formula film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 52, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach where R and R" are each independently a fluorine- substituted hydrocarbon radical. However, an analogous art, Hanson disclose where R and R" are each independently a fluorine- substituted hydrocarbon radical ([0031]-[0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 53, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein R and/or R" is a group of the structure as claimed. However, an analogous art, Hanson disclose wherein R and/or R" is a group of the structure as shown in [0036]).  

    PNG
    media_image3.png
    621
    443
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 54, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the self-assembled monolayer of the organophosphorus acid has terminal functional groups that are reactive with functional groups in a subsequently applied coating. However, an analogous art, Hanson disclose substrates have groups on their surface that are reactive with functional groups associated with the organometallic coating, and the self-assembled films have functional groups that bound to a cofunctional group on the substrate surface ([0003], [0021]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).

Response to Arguments
Applicant's arguments filed on November 11, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Mitchell’s drug eluting stents of the applied prior art teach away from the method of the present claimed invention which is for chemically bonding a self-assembled monolayer of the organophosphorus acid to the interior wall of an open fluidic channel with an open end having a nozzle or dispensing device;
It is not obvious to combine Mitchell and Hofer;
Hofer does not teach evaporating the diluent from the interior walls of the fluidic channel to form a self-assembled monolayer of the organophosphorus acid chemically bonded via an ionic or covalent bond with reactive groups on one of the interior walls of the fluidic channel or the intermediate organometallic layer.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. Mitchell et al. reference itself does not teach away from the present claimed invention, because Mitchell et al. do not disclose that chemically bonding a self-assembled monolayer of the organophosphorus acid to the interior wall of an open fluidic channel with an open end having a nozzle or dispensing device cannot be performed.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In fact, Mitchell teaches filling a stent utilizing high-pressure gas, centrifugal force, or pump ([0019], [0030], [0071], [0078]), which reads on the claim limitation of: providing an open fluidic channel with an open end having a dispensing device, wherein fluid flows from a source through the fluidic channel to the open end with the dispersing device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In fact, Mitchell teaches filling a stent utilizing high-pressure gas, centrifugal force, or pump ([0019], [0030], [0071], [0078]), which reads on the claim limitation of: providing an open fluidic channel with an open end having a dispensing device, wherein fluid flows from a source through the fluidic channel to the open end with the dispersing device.

	
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In fact, Mitchell teaches filling a stent utilizing high-pressure gas, centrifugal force, or pump ([0019], [0030], [0071], [0078]), which reads on the claim limitation of: providing an open fluidic channel with an open end having a dispensing device, wherein fluid flows from a source through the fluidic channel to the open end with the dispersing device.  Mitchell also teaches d) evaporating the solvent from the hollow tubular stent to form a coating adhered to the lumenal space (the interior walls of the fluidic channel) ([0102]). 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717